









FOX FACTORY HOLDING CORP.
2013 OMNIBUS PLAN


Amendment to Restricted Stock Unit Award Agreement




WHEREAS, by a Restricted Stock Unit Award Agreement effective as of May 5, 2016
(the “Agreement”), Fox Factory Holding Corp., a Delaware corporation (“Fox
Factory” or “Company”) granted to Joseph Hagin (the “Participant”) a Restricted
Stock Unit Award consisting of the right to earn an aggregate of 2,303 shares of
common stock, par value $0.001 per share, of the Company subject to the terms
and conditions set forth in the Agreement.
WHEREAS, the Company and the Participant desire to amend the Agreement to
accelerate the vesting of the Award.
NOW, THEREFORE, effective January 11, 2017, the definition of “Performance
Period” shall be amended in its entirety to provide as follows:
“May 5, 2016 through January 11, 2017”
FURTHER, effective January 11, 2017, Section 2(b) of the Agreement shall be
amended in its entirety to provide as follows:
“(b) Subject to the terms of this Agreement and those of the Plan, this Award
shall vest on January 11, 2017; provided that the Participant’s service as a
Director of the Company has not ceased before the particular vesting date.
Notwithstanding the foregoing, this Award shall vest with respect to all of the
Shares, upon the occurrence of the death of the Participant or a Change of
Control of the Company; provided in each case that the Participant’s service
with the Company has not ceased before the date of the occurrence of such
event.”




FOX FACTORY HOLDING CORP.




By:/s/ Larry L. Enterline 


Title:CEO


Date:1/11/2017
PARTICIPANT




/s/ Joseph Hagin
Joseph Hagin


Date: 1/10/2017








